Citation Nr: 9925373	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-03 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a ganglion cyst, 
right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The appellant enlisted in the United States Army National 
Guard in August 1963.  He served on active duty for training 
from September 1963 to March 1964.  He was discharged from 
the Army National Guard and transferred to the United States 
Army Reserve Corps in April 1964 to complete his remaining 
service obligation.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans' Affairs (VA) Los Angeles, California 
Regional Office (RO), which denied reopening the appellant's 
claim for service connection for a ganglion cyst, right 
wrist.

In August 1994, the appellant filed a formal application to 
reopen service connection for a ganglion cyst of the right 
wrist.  The RO notified the appellant by letter dated 
September 8, 1994 that his claim had previously been 
disallowed and the prior decision was final in the absence of 
submitting new and material evidence.  The RO also notified 
the appellant that he should submit the evidence within one 
year from the date of the letter.  The appellant did not 
respond within one year from the date of that letter.  See 
38 C.F.R. § 3.158 (1998).  


FINDINGS OF FACT

1.  The RO declined to reopen the claim of service connection 
for a ganglion cyst of the right wrist when it issued an 
unappealed rating decision in October 1990.

2.  The evidence received since the final unappealed October 
1990 rating decision does not bear directly and substantially 
upon the issue at hand, is essentially duplicative or 
cumulative, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1990 rating decision 
wherein the RO denied the veteran's application to reopen a 
claim of entitlement to service conection for a ganglion cyst 
of the right wrist is not new and material, and the claim for 
service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991);  38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1972, the appellant filed a claim for entitlement to 
service connection for residuals of a right wrist injury.  
The RO denied entitlement to service connection for residuals 
of a right wrist injury.  The specified basis of the denial 
was that such a claimed injury had not been shown by the 
evidence of record.  The RO also noted that the Service 
Department did not have medical records for the veteran for 
the specified period of service.  The RO notified the 
appellant of that decision by letter dated October 11, 1972; 
the appellant did not appeal.  

That decision is final based on the evidence of record at 
that time.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1972).  

In December 1981 and May 1984 the appellant requested that 
his claim for service connection be reopened.  To support 
reopening of his claim the appellant submitted discharge and 
service medical records.  The RO denied the appellant's 
request to reopen the claim for service connection by letters 
dated May 21, 1982 and June 25, 1984, respectively.  The 
appellant did not appeal.  These decisions are also final 
based on the evidence of record at that time.  38 U.S.C. 
§ 4005(c); 38 C.F.R. §§ 19.153, 19.192.  

In September 1990, the appellant requested that his claim for 
service connection for his right wrist condition be reopened.  
To support reopening of his claim the appellant submitted VA 
medical treatment records from 1981, 1984 and 1990 that 
described his right wrist condition.  The RO denied the 
appellant's claim to reopen service connection for his right 
wrist condition.  The RO notified the appellant of that 
decision by letter dated October 30, 1990; the appellant did 
not appeal.  That decision is final based on the evidence of 
record at that time.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1990).  

In August 1994, the appellant filed an application to reopen 
service connection for a ganglion cyst of the right wrist.  
On August 7, the RO notified the appellant by letter dated 
September 8, 1994 that his claim had previously been 
disallowed and the prior decision was final in the absence of 
submitting new and material evidence.  The RO also notified 
the appellant that he should submit the evidence within one 
year from the date of the letter.  The appellant did not 
respond within one year from the date of that letter.  See 
38 C.F.R. § 3.158.  

In May 1997 the appellant sought to reopen his claim for 
service connection for a ganglion cyst of the right wrist.  
The RO confirmed its previous denial of the appellant's claim 
for service connection for a right wrist condition by letter 
dated June 20, 1997.  In July 1997 the RO requested the 
appellant's service medical records from the National 
Personnel Records Center.  The service medical records were 
received August 7, 1997.  The RO denied the appellant's claim 
for service connection for his right wrist condition in an 
August 20, 1997 rating decision.  

The appellant contends that his right wrist was injured and 
treated while in service.  He stated that the injury occurred 
at Fort Jackson in 1964 when he fell into a hole in a swamp 
while cradling a M16.  He said upon falling, his hand hit an 
embankment and his wrist was bent into his body and he heard 
it snap.  He sought in-service medical treatment within the 
following two days.  He further stated that the doctor 
deadened his wrist and drew out puss; and, he was in a cast 
for twenty-seven days.




The appellant's medical examination for the purpose of 
enlistment reveals that he was in good health.  In fact, he 
stated that he considered himself sound, well and physically 
fit for duty.  The February 1964 medical history for release 
from active duty indicated that the appellant had swollen or 
painful joints, painful or trick shoulder or elbow, trick or 
locked knee and paralysis.  It further indicated that he did 
not have or have ever had a tumor, growth or cyst. 

Also in February 1964, after his release from active duty 
examination, the appellant received in-service treatment for 
his right wrist.  Although the clinical report of this 
treatment is, to a great extent illegible, the following is 
decipherable "[g]anglion aspirated - splint - rehab 1 wk."

Subsequent to service, the record reveals that the appellant 
received emergency and outpatient treatment at a VA hospital 
in 1976 due to complaints of chest pains.  The record reveals 
no diagnosis or treatment of appellant's wrist at that time.  
VA treatment records for 1981, 1984 and 1990 note the 
appellant's account of the history of a ganglion cyst of the 
right wrist and complaints of discomfort of his right wrist 
to the medical examiner.  In 1981 the VA physician provides a 
provisional diagnosis of ganglion right wrist; and, in 1984 
there is a diagnosis of pain on the right wrist.  In 1997 the 
appellant consulted with a VA physician regarding his right 
wrist and was referred to a hand clinic.

In March 1998, during his testimony at a personal hearing, 
the appellant recalled the in-service incident where he 
injured his wrist.  He said he underwent soft surgery.  He 
also said that his wrist was stabbed with a large needle to 
remove a cyst that had formed and he believes there was nerve 
damage done.  He further stated that he has had periodic 
post-service care for his wrist with the initial treatment 
occurring sometime is the mid-1960s.  Hearing Transcript 
(Tr.).






Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and biding on 
all field offices of Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 


The determinations of whether evidence is new and whether it 
is material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Fossie v. West 12 Vet. App. 1, 4 (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance or the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge, supra at 1363.

Recently in Elkins v. West,  12 Vet App. 209 (1999) the Court 
held that the recent decision of the Federal Circuit in 
Hodge, supra requires the replacement of the two-step Manio 
test with a three-step test.  Winters v. West,  12 Vet. 
App. 203, 206 (1999); See Manio v. Derwinski, 1Vet. 
App. 140,145 (1991).

Under the new Elkins test, the VA must first determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Board must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters, supra.
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi,
 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. 
App. 216, 220 (1994).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well-grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins, 
supra, at 218-219.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

In October 1990 the RO disallowed the appellant's claim to 
reopen service connection for a right wrist condition.  
Thereafter the appellant submitted additional evidence.  

The Board will proceed with a determination of whether 
the evidence submitted by the appellant subsequent to that 
final disallowance is new and material.

By regulation, VA sets forth several criteria that must be 
met for evidence to be new and material.  See 38 C.F.R. 
§ 3.156(a) (1998).  Regarding newness, the regulation 
requires that the newly submitted evidence cannot have been 
previously submitted to agency decision-makers and that it 
cannot be either cumulative or redundant.  Id.  Echoing these 
requirements, the Court has defined new evidence as evidence, 
which (1) was not in the record at the time of the final 
disallowance of the claim, and (2) is not merely cumulative 
of other evidence in the record.  Smith v. West 12 Vet. 
App. 312, 314 (1999) (citing Evans, supra at 283; Elkins, 
supra at 215-217).  New evidence is considered to be material 
where such evidence provides a more complete picture of the 
circumstances surrounding the origin of the appellant's 
injury or disability, even where it will not eventually 
convince the Board to alter the prior decision.  See Hodge, 
supra at 1363.

In the instant case, the RO received the appellant's original 
service medical records in August 1997 and his record of 
military service in October 1997.  This evidence was neither 
new nor material at the time it was received.  It is not new 
because copies of these records were previously received by 
the RO.  It is not material because it does not bear directly 
and substantially upon the issue at hand, that is, it does 
not tend to show that the appellant's right wrist condition 
began in service or that there was an increase in disability 
during service.  Consequently, the service medical and 
administrative records are not new and material.  

In November 1997 the appellant provided the RO with VA 
medical treatment records that were not in the file at the 
time of the final decision in October 1990.  This evidence is 
new because it was not previously of record.  However, it is 
not material because it does not bear directly and 
substantially upon the issue at hand, nor does it provide a 
more complete picture of the circumstances surrounding the 
origin of the appellant's right wrist condition.  



It only shows that the appellant was examined for current 
complaints of right wrist pain, for which he was referred for 
diagnostic testing to rule out median nerve damage.  These 
post service medical reports are devoid of a competent 
medical opinion or diagnosis that link the appellant's 
current right wrist ganglion cyst to service.  

These reports contain statements, by the appellant to the 
physician, concerning the claimed onset of his right wrist 
ganglion cyst.  The Court has said that such statements are 
mere recitations of the appellant's account made elsewhere, 
and are not probative as to the issue of service connection 
for ganglion cyst of the right wrist.  See Vargas-Gonzalez v. 
West 12 Vet. App. 63 (1999). The additional VA medical 
treatment records are not new and material.  

The appellant testified at a personal hearing in March 1998.  
At the hearing, he reiterated his contentions regarding the 
onset, nature and severity of the injury to his right wrist.  
He also testified about the treatment he received to his 
right wrist during and after service.  The evidence offered 
by the appellant at the hearing is neither new nor material.  
It is not new because it was redundant of evidence previously 
of record.  It is not material because it does not bear 
directly and substantially upon the issue at hand, that is, 
it does not tend to show that the appellant's current right 
wrist condition is directly linked to an in-service 
incurrence.

Statements in the record with regard to an in service onset 
of the appellant's right wrist ganglion cyst are those made 
by the appellant.  Inasmuch as a medical opinion is necessary 
to establish the link between the appellant's current 
diagnosis of a ganglion cyst of the right wrist and an in-
service incurrence, the appellant's assertion that his right 
wrist ganglion cyst is related to service, is insufficient to 
reopen his claim for service connection for a right wrist 
condition.  See Moray, supra at 214.

In reviewing the evidence of record, in support of the 
appellant's attempt to reopen his claim for service 
connection for ganglion cysts, right wrist, the Board 
observes that since the denial of the claim in October 1990, 
no new and material evidence has been submitted, which bears 
directly and substantially upon the issue at hand or provides 
a more complete picture of the circumstances surrounding the 
origin of the appellant's right wrist condition.  Thus, the 
Court in Smith, supra held that in order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If evidence is not new, the 
inquiry ends and the claim cannot be reopened.  Id.

Based on the foregoing, the Board must conclude that the 
appellant has not submitted new and material evidence 
sufficient to reopen his claim for service connection for 
ganglion cyst of the right wrist.  38 C.F.R. § 3.156.  


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
ganglion cyst of the right wrist, the appeal is denied.



		
	RONALD R BOSCH
	Member, Board of Veterans' Appeals



 

